                                                 Case 4:14-md-02541-CW Document 1280 Filed 02/24/20 Page 1 of 1




                                           1                    IN THE UNITED STATES DISTRICT COURT

                                           2                  FOR THE NORTHERN DISTRICT OF CALIFORNIA

                                           3

                                           4   IN RE: NATIONAL COLLEGIATE ATHLETIC          No. 14-md-02541 CW
                                               ASSOCIATION ATHLETIC GRANT-IN-AID CAP
                                           5   ANTITRUST LITIGATION
                                           6                                                ORDER ADOPTING JUDGE
                                                                                            COUSINS’ ORDERS ON
                                           7                                                ATTORNEYS’ FEES,
                                                                                            EXPENSES, COSTS, AND
                                           8                                                SERVICE AWARDS, AND
                                                                                            STAYING RULINGS
                                           9
                                                                                      Re: Dkt. Nos. 1259,
                                          10   ______________________________________ 1261
For the Northern District of California




                                          11
    United States District Court




                                          12        The Court has reviewed Magistrate Judge Nathanael M. Cousins’

                                          13   orders regarding Plaintiffs’ motions for attorneys’ fees,

                                          14   expenses, costs, and service awards.       Docket Nos. 1259, 1261.   The

                                          15   Court finds Judge Cousins’ orders to be correct, well-reasoned,

                                          16   and thorough, and adopts them in every respect.

                                          17        Defendants request that the Court defer requiring them to pay

                                          18   attorneys’ fees and costs to Plaintiffs until the parties’ pending

                                          19   cross-appeals are resolved, on the ground that doing so would

                                          20   promote judicial economy.     See Docket No. 1269.     In light of

                                          21   Defendants’ request, the Court’s rulings on Plaintiffs’ motions
                                          22   for attorneys’ fees, expenses, costs, and service awards are
                                          23   STAYED pending the issuance of a mandate with respect to the
                                          24   parties’ pending cross-appeals.      This order terminates docket
                                          25   number 1277.
                                          26        IT IS SO ORDERED.
                                          27   Dated: 2/24/2020                       __________________________
                                                                                      Claudia Wilken
                                          28                                          United States District Judge
